Citation Nr: 0631317	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in July 2003.  
A transcript of the hearing is associated with the claims 
file.   

In February 2004, the Board remanded the case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


REMAND

In the Board's February 2004 remand instructions, the 
originating agency was directed to undertake appropriate 
development to obtain any available service medical records 
for the veteran that were not already of record.  This 
instruction was included in the remand because the veteran 
has indicated that he was treated in service for anxiety and 
for splinters, and that a circumcision was performed.  He 
stated that he received treatment at Fort Jackson and at 
Rhine-Main Hospital in Wiesbaden Germany; however, no such 
treatment is reflected in the service medical records.  

A review of the claims file does not reveal that any attempt 
was made to request or obtain additional service medical 
records in response to the Board's remand.  Moreover, the 
February 2006 supplemental statement of the case does not 
record any such attempt.  

Also in the February 2004 remand, the Board instructed that 
the veteran should be afforded VA examinations to determine 
the etiology of the veteran's claimed disabilities.  The 
examiner was asked to provide an opinion with respect to each 
of the currently present disabilities at issue, as to whether 
it is likely, at least as likely as not, or less likely than 
not that the disability is etiologically related to the 
veteran's period of active duty.  The November 2005 VA 
hypertension and liver examiner did not provide any diagnosis 
with respect to hepatitis C, nor did he include hepatitis C 
in his nexus opinion.  

The February 2004 remand also stipulated that the rationale 
for all opinions expressed must be provided.  The November 
2005 examiner provided a nominal nexus opinion by stating 
that any relationship between hepatitis B and hypertension 
and the veteran's military service is speculative; however, 
he did not provide any rationale for that opinion.  This is 
significant in light of the opinions of private physicians 
R.W.F, M.D., dated April 23, 2002, and E.S.W., M.D., dated 
May 6, 2002, which appear to conflict with the opinion of the 
November 2005 VA examiner.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that, although the veteran has 
stated several times that he does not have any additional 
evidence to submit, he returned a VCAA notice response dated 
April 22, 2006, on which he checked the box indicating, "I 
have more information or evidence to give to VA to 
substantiate my claim."  He did not include any additional 
evidence with that form.  Clarification from the veteran is 
in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his hepatitis B, hepatitis C, hypertension 
and psychiatric disability since his 
discharge from service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
available service medical records or 
service hospitalization records for the 
veteran that are not already of record.  
All efforts undertaken and the results 
thereof should be documented in the claims 
folder. 

4.  When the above actions are completed, 
the veteran should be scheduled for VA 
examination(s) by a physician or 
physicians with appropriate expertise to 
determine the etiology of the veteran's 
claimed disabilities (hepatitis B, 
hepatitis C, hypertension, psychiatric 
disorder).  The claims folder must be made 
available to and reviewed by the 
examiner(s), and the examiner(s) should 
note such review in the examination 
report.  

Based upon the examination results and the 
claims folder review, an opinion should be 
expressed with respect to each of the 
currently present disabilities at issue as 
to whether a current diagnosis is 
supported, and if so whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's period of active duty.  The 
rationale for all opinions expressed must 
be provided.  The examiner should also 
address any other opinions of record that 
conflict with his or her opinion(s).

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


